C. A. 9th Cir. Motion of petitioner for leave to proceed informa pauperis granted. Certiorari granted. Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, November 13, 2000. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, December 13, 2000. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or be*1306fore 3 p.m., Friday, December 29, 2000. This Court's Rule 29.2 does not apply.